DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
“The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments. Merck & Co.v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert, denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) See MPEP 2123.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5, and 15 is/are rejected under 35 U.S.C. 102(a) as being anticipated by Lo (“Data Transmission Using LORAN-C”).

Regarding claims 1 and 15, Lo teaches a navigation system (LORAN, abstract) comprising: 
one or more transmitting devices (“each station”, section 1.1 Background line 1; “LORAN transmitters” section 2) configured to: 
generate one or more transmission signals by: 
performing one or more frequency-modulation operations on a carrier signal (“pulses are carried on 100 kHz signals”, Section 1.1 lines 3-4; “Intrapulse Frequency Modulation”, Section 1.2 lines 6-8) to encode communication data onto the carrier signal (Section 1.1 second paragraph “Data transmission”, “communication signals”; Section 3 line 9 “data rate”); and 
performing one or more amplitude-modulation operations on the carrier signal (“Pulse Position Modulation” Section 1.2 lines 3-4) to encode navigational data (Section 1 Introduction, esp. “WAAS”) onto the carrier signal; and 
transmit the one or more transmission signals to one or more receiving devices (“LORAN receivers” section 2), 
wherein a receiving device of the one or more receiving devices is configured to extract the navigational data from the one or more transmission 
Further regarding the “communication data” and “navigation data”, it is Examiner’s position that any of the WAAS data can be considered either communication data or navigation data. In the hybrid scheme taught in sections 1.2 and 7, a portion of the WAAS data would necessarily be encoded using frequency modulation, and another portion using amplitude modulation. These are considered to meet the claimed “communication data” and “navigation data”, respectively.

Regarding claim 5, Lo teaches that transmitting the one or more transmission signals comprises: transmitting the one or more transmission signals at a frequency in the range of 3- 300 kHz (100kHz, section 1.1).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Lo (“Data Transmission Using LORAN-C”) in view of Van Dierendonck (“The Wide Area Augmentation System (WAAS) Signal Specification”).

Regarding claim 7, Lo does not provide any details regarding the WAAS data, and therefore does not teach that the amplitude-modulated navigational data include time-of-transmit values of the one or more transmission signals.
However it is known for WAAS data to include time-of-transmit values. See Van Dierendonck’s page 993 “time of transmission” under “GEO Navigation Message Type 9”. 
It would have been obvious to modify Lo by including time-of-transmit values in the amplitude-modulated navigational data because it is what one would expect in WAAS data and because it is necessarily transmitted in either the amplitude-modulated data or the frequency-modulated data. Transmitting as part of the amplitude-modulated data is merely a matter of choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, an exemplary rationale that supports a conclusion of obviousness, see KSR Int’l Co. v. Teleflex Inc.

Regarding claim 8, Lo does not teach any of the claimed types of navigational data.
Van Dierendonck teaches that WAAS signals include positional data of the WAAS transmitting devices (p. 989 Table 2 “GEO navigation message (X,Y,Z, time, etc.)”. This allows the transmitters to be used as additional ranging sources (abstract). 
It would have been obvious to further modify Lo by including positional data of the transmitting devices in the amplitude-modulated navigational data because it is what one would expect in WAAS data, allows the transmitting devices to be used as .

Claims 9, 10, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lo (“Data Transmission Using LORAN-C”).

Regarding claims 9 and 10, the amplitude and frequency modulations are necessarily performed such that the amplitude modulation is performed on a frequency modulated signal (claim 9), or the frequency modulation is performed on the an amplitude modulated signal (claim 10), or they are done simultaneously. Any of these would have been at least obvious to try, as it is a matter of choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, an exemplary rationale that supports a conclusion of obviousness, see KSR Int’l Co. v. Teleflex Inc.

Regarding claim 12, the claimed rates of 100-300bps and 0.1-1bps are within the ranges taught by Lo in the CONCLUSION, including Table 5, and are not described in the specification as critical to the claimed invention. It therefore would have been obvious to modify Lo by encoding the communication and navigational data at the claimed rates because it is a matter of obvious design choice.

Regarding claim 13, Lo does not teach the transmitting devices comprise a fleet submarine broadcast system (FSBS). However it would have been obvious to modify Lo by implementing the transmitting devices as part of a FSBS because it is a matter of using a known technique to improve similar devices in the same way is an exemplary rationale that supports a conclusion of obviousness, see KSR Int’l Co. v. Teleflex Inc.

Claims 2-4, 6, and 11 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Lo (“Data Transmission Using LORAN-C”) in view of OFFICIAL NOTICE.

Regarding claims 2-4, 6, and 11, Examiner takes OFFICIAL NOTICE that performing amplitude-modulation using one or more driver circuits or with an antenna matching network by activating an attenuator or detuning (claims 2-4), MSK frequency modulation (claim 6), and encryption (claim 11) are well-known.
Lo does not teach any particular methods of amplitude-modulation. It would have been obvious to modify Lo by performing amplitude-modulation in any of the claimed ways because it is a matter of applying a known technique to a known device ready for improvement to yield predictable results, is an exemplary rationale that supports a conclusion of obviousness, see KSR Int’l Co. v. Teleflex Inc.
It would have been obvious to modify Lo by using MSK frequency modulations because it is a simple substitution of one known type of modulation for another to obtain KSR Int’l Co. v. Teleflex Inc.
It would have been obvious to modify Lo by using encryption in order to provide data security.

Allowable Subject Matter

Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSI J GALT whose telephone number is (571)270-1469. The examiner can normally be reached Monday-Thursday, 9AM - 4PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIN HEARD can be reached on (571)272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CASSI J GALT/Primary Examiner, Art Unit 3648